                Case 19-12153-KBO              Doc 328       Filed 12/17/19         Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                               Chapter 11
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                               Case No. 19-12153 (KBO)

                   Debtors.                                    (Jointly Administered)


                   NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON DECEMBER 19, 2019 AT 10:00 A.M. (ET)2

RESOLVED/CONTINUED MATTERS

1.       Motion of the Debtors to Retain Shared Management Resources, LTD. and Designate
         Charles S. Deutchman as Chief Restructuring Officer Pursuant to 11 U.S.C. §§ 105(a)
         and 363(b), Nunc Pro Tunc to October 19, 2019 [Docket No. 150; Filed: 10/30/2019]

         Objection Deadline:                November 13, 2019 at 4:00 p.m.

         Related Document(s):

                   a)     Order Authorizing the Debtors to Retain Shared Management Resources,
                          Ltd. and Designate Charles S. Deutchman as Chief Restructuring Officer,
                          Nunc Pro Tunc to October 19, 2019 [Docket No. 271; Entered: 12/2/2019]

         Response(s) Received:              None.

         Status:          An order has been entered. No hearing is necessary.

2.       Application of Debtors for Authority to Employ and Retain Benesch, Friedlander, Coplan
         & Aronoff LLP as Special Counsel to the Independent Board of Directors of Debtors
         Nunc Pro Tunc to the Petition Date [Docket No. 152; Filed: 10/30/2019]

         Objection Deadline:                November 13, 2019 at 4:00 p.m.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.
2
  This hearing will be held before the Honorable Karen B. Owens at the United States Bankruptcy Court for the
District of Delaware, 824 N. Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801. Parties
wishing to participate in the hearing telephonically must make arrangement through CourtCall (866-582-6878) in
advance of the hearing.


71644654.2
               Case 19-12153-KBO        Doc 328     Filed 12/17/19     Page 2 of 8



         Related Document(s):

                   a)   Order Authorizing Retention and Employment of Benesch, Friedlander,
                        Coplan & Aronoff LLP as Counsel to the Independent Board of Directors
                        Nunc Pro Tunc to the Petition Date [Docket No. 272; Entered: 12/2/2019]

         Response(s) Received:        None.

         Status:        An order has been entered. No hearing is necessary.

3.       Application of the Official Committee of Unsecured Creditors for Entry of an Order
         Authorizing the Employment and Retention of Kelley Drye & Warren LLP as Lead
         Counsel Nunc Pro Tunc to October 10, 2019 [Docket No. 225; Filed: 11/8/2019]

         Objection Deadline:          November 22, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Order Authorizing the Employment and Retention of Kelley Drye &
                        Warren LLP as Lead Counsel to the Official Committee of Unsecured
                        Creditors Nunc Pro Tunc to October 10, 2019 [Docket No. 300; Entered:
                        12/11/2019]

         Response(s) Received:        None.

         Status:        An order has been entered. No hearing is necessary.

4.       Application for an Order Pursuant to 11 U.S.C. Sections 328(a) and 1103 Authorizing
         and Approving the Employment and Retention of Cole Schotz P.C. as Delaware Co-
         Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to October 10,
         2019 [Docket No. 226; Filed: 11/8/2019]

         Objection Deadline:          November 22, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Order Authorizing and Approving the Employment and Retention of Cole
                        Schotz P.C. as Delaware Co-Counsel to the Official Committee of
                        Unsecured Creditors Nunc Pro Tunc to October 10, 2019 [Docket No.
                        301; Entered: 12/11/2019]

         Response(s) Received:        None.

         Status:        An order has been entered. No hearing is necessary.

5.       Notice of Counterparties to Potentially Assumed Executory Contracts and Unexpired
         Leases Regarding Cure Amounts and Possible Assignment to a Stalking Horse Bidder or
         Such Other Successful Bidder at Auction [Docket No. 242; Filed: 11/13/2019]



71644654.2
               Case 19-12153-KBO        Doc 328     Filed 12/17/19     Page 3 of 8



         Objection Deadline:          November 27, 2019 at 4:00 p.m.

         Related Document(s):         None.

         Response(s) Received:

                   a)   Objection of Entergy Louisiana, LLC to Debtors' Notice to Counterparties
                        to Potentially Assumed Executory Contracts and Unexpired Leases
                        Regarding Cure Amounts and Possible Assignment to a Stalking Horse
                        Bidder or Such Other Successful Bidder at Auction [Docket No. 266;
                        Filed; 11/26/2019]

                   b)   Antares, LLC Limited Objection to Notice to Counterparties to Potentially
                        Assumed Executory Contracts and Unexpired Leases Regarding Cure
                        Amounts and Possible Assignment to a Stalking Horse Bidder or Such
                        Other Successful Bidder at Auction [Docket No. 270; Filed: 11/27/2019]

                   c)   Leetsdale Industrial II, L.P.’s Objection and Reservation of Rights to
                        Possible Assumption and Assignment of Unexpired Lease and Proposed
                        Cure Amount [Docket No. 306; Filed: 12/12/2019]

         Status:        This matter has been continued to the next omnibus hearing scheduled for
                        January 8, 2020 at 10:00 a.m.

6.       Application of the Official Committee of Unsecured Creditors of the Debtor, Bayou Steel
         BD Holdings, L.L.C., et al., for Order Authorizing Employment and Retention of
         Alvarez & Marsal North America, LLC as Financial Advisor Nunc Pro Tunc to October
         18, 2019 [Docket No. 250; Filed: 11/18/2019]

         Objection Deadline:          December 2, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Order Authorizing and Approving Employment and Retention of Alvarez
                        & Marsal North America, LLC as Financial Advisor Nunc Pro Tunc to
                        October 18, 2019 [Docket No. 292; Entered: 12/9/2019]

         Response(s) Received:        None.

         Status:        An order has been entered. No hearing is necessary.

MATTERS WITH CERTIFICATE OF NO OBJECTION OR CERTIFICATION OF
COUNSEL

7.       Motion of the Official Committee of Unsecured Creditors for an Order Determining that
         the Committee is Not Required to Provide Access to Confidential or Privileged
         Information of the Debtors [Docket No. 227; Filed: 11/8/2019]



71644654.2
               Case 19-12153-KBO         Doc 328     Filed 12/17/19    Page 4 of 8



         Objection Deadline:          November 22, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certificate of No Objection Regarding Motion of the Official Committee
                        of Unsecured Creditors for an Order Determining that the Committee is
                        Not Required to Provide Access to Confidential or Privileged Information
                        of the Debtors [Docket No. 324; Filed: 12/17/2019]

                   b)   Proposed Order

         Response(s) Received:        None.

         Status:        A certificate of no objection has been filed. No hearing is necessary
                        unless the Court directs otherwise.

8.       Motion of Debtors Pursuant to Sections 105(a) and 363 of the Bankruptcy Code for Entry
         of an Order (I) Authorizing the Sale of Certain Equipment to Riverside Metals, LLC Free
         and Clear of All Liens, Claims, Interests, and Encumbrances and (II) Granting Related
         Relief [Docket No. 273; Filed: 12/2/2019]

         Objection Deadline:          December 12, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Notice of Hearing [Docket No. 280; Filed: 12/5/2019]

                   b)   Certification of Counsel Regarding Order (I) Authorizing the Sale of
                        Certain Equipment to Riverside Metals, LLC Free and Clear of All Liens,
                        Claims, Interests, and Encumbrances and (II) Granting Related Relief
                        [Docket No. 326; Filed: 12/17/2019]

         Response(s) Received:        Informal comments received from the Office of the United
                                      States Trustee

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

9.       Motion of Debtors for Entry of an Order (I) Authorizing and Approving Procedures for
         the Sale or Abandonment of De Minimis Assets, and (II) Authorizing the Debtors to Pay
         Commissions to Third Parties in Connection with Any De Minimis Asset Sale [Docket
         No. 282; Filed: 12/5/2019]

         Objection Deadline:          December 12, 2019 at 4:00 p.m.




71644654.2
               Case 19-12153-KBO         Doc 328     Filed 12/17/19    Page 5 of 8



         Related Document(s):

                   a)   Certification of Counsel Regarding Order (I) Authorizing and Approving
                        Procedures for the Sale or Abandonment of De Minimis Assets, and (II)
                        Authorizing the Debtors to Pay Commissions to Third Parties in
                        Connection with Any De Minimis Asset Sale [Docket No. 327; Filed:
                        12/17/2019]

         Response(s) Received:        Informal comments from the Office of the United States
                                      Trustee and the Official Committee of Unsecured Creditors

         Status:        A consensual revised proposed form of order has been filed under
                        certification of counsel. No hearing is necessary unless the Court directs
                        otherwise.

10.      First Omnibus Motion of Debtors for Entry of an Order (I) Authorizing the Debtors to
         Reject Certain Executory Contracts and Unexpired Leases Nunc Pro Tunc to the
         Applicable Rejection Date, and (II) Granting Certain Related Relief [Docket No. 283;
         Filed: 12/5/2019]

         Objection Deadline:          December 12, 2019 at 4:00 p.m.

         Related Document(s):

                   a)   Certification of Counsel Regarding First Omnibus Order (I) Authorizing
                        the Debtors to Reject Certain Executory Contracts and Unexpired Leases
                        Nunc Pro Tunc to the Applicable Rejection Date, and (II) Granting Certain
                        Related Relief [Docket No. 325; Filed: 12/17/2019]

         Response(s) Received:        Informal comments from the Office of the United States
                                      Trustee, the Official Committee of Unsecured Creditors,
                                      and counsel to Trinity Industries Leasing Company

         Status:        This motion is adjourned with respect to Trinity Industries Leasing
                        Company and Taylor Leasing and Rental to the next omnibus hearing
                        scheduled for January 8, 2020 at 10:00 a.m. A revised proposed form of
                        order has been filed under certification of counsel. No hearing is
                        necessary unless the Court directs otherwise.

MATTERS GOING FORWARD

11.      Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures in Connection
         with the Potential Sale of Substantially All of the Debtors Assets, (B) Scheduling an
         Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
         Authorizing the Debtors to Enter Into a Stalking Horse Agreement, (E) Approving
         Procedures for the Assumption and Assignment of Contracts and Leases, and (F)
         Granting Related Relief; and (II) an Order (A) Approving the Sale of Substantially All of
         the Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, (B)


71644654.2
               Case 19-12153-KBO        Doc 328     Filed 12/17/19     Page 6 of 8



         Authorizing the Assumption and Assignment of Contracts and Leases, and (C) Granting
         Related Relief [Docket No. 73; 10/11/2019]

         Objection Deadline:          December 13, 2019 at 4:00 p.m. (extended for the Official
                                      Committee of Unsecured Creditors)

         Related Document(s):

                a)     Order (I) Approving Bid Procedures in Connection With the Potential Sale
                       of Substantially All of the Debtors' Assets, (II) Scheduling an Auction and
                       a Sale Hearing, (III) Approving the Form and Manner of Notice Thereof,
                       (IV) Authorizing the Debtors to Enter Into a Stalking Horse Agreement,
                       (V) Approving Procedures for the Assumption and Assignment of
                       Contracts and Leases, and (VI) Granting Related Relief [Docket No. 224;
                       Filed: 11/8/2019]

                b)     Affidavit of Publication of the Notice of Bid Procedures, Auction,
                       Hearing, and Deadlines Relating to the Sale of Substantially All of the
                       Assets of the Debtors in USA Today [Docket No. 247; Filed: 11/14/2019]

                c)     Notice of Filing of Order (I) Approving the Sale of Substantially All of the
                       Debtors' Assets Free and Clear of All Liens, Claims, Encumbrances, and
                       Interests Under the Asset Purchase Agreement, (II) Authorizing the
                       Assumption and Assignment of Contracts and Leases, and (III) Granting
                       Related Relief [Docket No. 293; Filed: 12/9/2019]

         Response(s) Received:

                a)     Reservation of Rights of the Official Committee of Unsecured Creditors to
                       Motion of Debtors for Entry of an Order Approving the Sale of
                       Substantially All of the Debtors' Assets [Docket No. 310; Filed
                       12/13/2019]

                b)     Westchester Fire Insurance Company’s Objection to the Debtors’ Sale of
                       Substantially All of Their Assets [Docket No. 313; Filed: 12/13/2019]

                c)     Conditional Objection, Reservation of Rights and Response of the United
                       Steelworkers to: (1) Motion of the Debtors for Entry of (I) an Order (A)
                       Approving Bid Procedures in Connection with the Potential Sale of
                       Substantially All of the Debtors Assets, (B) Scheduling an Auction and a
                       Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)
                       Authorizing the Debtors to Enter into a Stalking Horse Agreement, (E)
                       Approving Procedures for the Assumption and Assignment of Contracts
                       and Leases, and (F) Granting Related Relief; and (II) an Order (A)
                       Approving the Sale of Substantially All of the Debtors Assets Free and
                       Clear of All Liens, Claims, Encumbrances, and Interests, (B) Authorizing



71644654.2
               Case 19-12153-KBO         Doc 328       Filed 12/17/19   Page 7 of 8



                        the Assumption and Assignment of Contracts and Leases, and (C)
                        Granting Related Relief [Docket No. 314; Filed: 12/13/2019]

                   d)   Objection of Louisiana Health Service & Indemnity Company d/b/a Blue
                        Cross and Blue Shield of Louisiana to Motion of Debtors for Entry of (I)
                        an Order (A) Approving Bid procedures in Connection with the Potential
                        Sale of Substantially all of the Debtors Assets, (B) Scheduling an Auction
                        and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof,
                        (D) Authorizing the Debtors to Enter into a Stalking Horse Agreement, (E)
                        Approving Procedures for the Assumption and Assignment of Contracts
                        and Leases, and (F) Granting Related Relief; and (II) an Order Approving
                        the Sale of Substantially all of the Debtors Assets (B) Authorizing the
                        Assumption and Assignment of Contracts and Leases, and (C) Granting
                        Related Relief [Docket No. 315; Filed: 12/13/2019]

                   e)   Informal comments from Air Liquide Large Industries U.S. LP; Air
                        Products and Chemicals, Inc.; Environmental Protection Agency; Federal
                        Communications Commission; Office of Tennessee Attorney General

         Status:        This matter will go forward with respect to approval of the Debtors’ sale.

12.      Motion of Debtors for Entry of an Order (I) Establishing Bar Dates for Filing Proofs of
         Claim, Including Section 503(b)(9) Claims and (II) Approving Form and Manner of
         Notice Thereof [Docket No. 281; Filed: 12/5/2019]

         Objection Deadline:           December 12, 2019 at 4:00 p.m.

         Related Document(s):          None.

         Response(s) Received:         Informal comments from Bank of America, N.A. as Pre-
                                       Petition Agent, the Office of the United States Trustee, the
                                       Official Committee of Unsecured Creditors, and the United
                                       Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
                                       Allied Industrial and Service Workers International Union

         Status:        This matter will go forward.

13.      Motion of Louisiana Health Service & Indemnity Company, D/B/A Blue Cross and Blue
         Shield of Louisiana for Allowance and Payment of Claim Pursuant to the Employee
         Wages and Benefits Order, Or Alternatively, Allowance and Payment of An
         Administrative Claim Pursuant to 11 U.S.C. § 503(b) [Docket No. 311; Filed:
         12/13/2019]

         Objection Deadline:           December 18, 2019 at 4:00 p.m.



71644654.2
               Case 19-12153-KBO         Doc 328       Filed 12/17/19   Page 8 of 8



         Related Document(s):

                   a)   Notice of Entry (A) of Order Approving Motion to Shorten Notice With
                        Respect to Motion of Louisiana Health Service & Indemnity Company
                        d/b/a Blue Cross and Blue Shield of Louisiana for Allowance and
                        Payment of Claim Pursuant to Employee Wages and Benefits Order, or
                        Alternatively, Allowance and Payment of an Administrative Claim
                        Pursuant to 11 U.S.C. § 503(b), and (B) Hearing With Respect to the
                        Motion [Docket No. 321; Filed: 12/16/2019]

         Response(s) Received:        None.

         Status:        This matter will go forward.

Dated: December 17, 2019                      Respectfully submitted,
       Wilmington, Delaware
                                              POLSINELLI PC

                                               /s/ Shanti M. Katona
                                              Christopher A. Ward (Del. Bar No. 3877)
                                              Shanti M. Katona (Del. Bar No. 5352)
                                              Stephen J. Astringer (Del. Bar No. 6375)
                                              222 Delaware Avenue, Suite 1101
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 252-0920
                                              Facsimile: (302) 252-0921
                                              cward@polsinelli.com
                                              skatona@polsinelli.com
                                              sastringer@polsinelli.com

                                              Counsel to the Debtors and
                                              Debtors in Possession




71644654.2
